McKEAGUE, Circuit Judge,
dissenting.
This qualified-immunity case presents two purely legal questions of constitutional interpretation. After taking the facts in the light most favorable to the plaintiff— ie., that the prisoner (Welch) received only 1,300 calories a day for the month of his religious fast — we must decide (1) whether administering such a diet violated the Constitution; and (2) if so, whether that violation was clearly established at the time of the fast. See Plumhoff v. Rickard, — U.S. —, 134 S.Ct. 2012, 2019, 188 L.Ed.2d 1056 (2014). If (and only if) the answer to both questions is “yes,” the case goes to a jury to see if Welch can prove the facts underlying his case. But if the *485answer to either question is “no,” then the state officials’ qualified immunity protects them from any further proceedings. That’s Qualified Immunity 101.
The majority answered “yes” to both questions, affirming the district court’s denial qualified immunity. I would answer “no” to both, because Welch has not met his burden of producing evidence that shows a constitutional violation, much less a clearly established one.
The majority, however, affirms the district judge’s improper denial of qualified immunity — improper both because (A) Welch did not meet his burden of producing evidence that the officials violated the Constitution; and because (B) even if they did violate the Constitution, the right at issue was not clearly established. Accordingly, I respectfully dissent.
(A) Prong One
Welch cannot make out a constitutional violation because no evidence in the record shows that he suffered a substantial burden of his free exercise rights.
Inmates have the right to freely exercise their religion, although that right is necessarily limited because they are incarcerated. O’Lone v. Estate of Shabazz, 482 U.S. 342, 348, 107 S.Ct. 2400, 96 L.Ed.2d 282 (1987). That right includes, we have noted, the right to receive “an adequate diet without violating [one’s] religious dietary restrictions.” Colvin v. Caruso, 605 F.3d 282, 290 (6th Cir.2010) (emphasis added) (quoting Alexander v. Carrick, 31 Fed.Appx. 176, 179 (6th Cir.2002) (per curiam)). But see Eugene Volokh, Prison officials’ ordering Muslim prisoner-cook to handle pork may violate the Free Exercise Clause, The Volokh ConspibaCY (June 29, 2015) (questioning whether this right still exists after Employment Division v. Smith, 494 U.S. 872, 110 S.Ct. 1595, 108 L.Ed.2d 876 (1990)).
But this statement of law far from ends the case. We still must answer: What is an “adequate diet”? It is not, we know, a diet of the inmate’s choosing. Robinson v. Jackson, 615 Fed.Appx. 310, 313 (6th Cir.2015) (Donald, J., for the court); see Rhodes v. Chapman, 452 U.S. 337, 349, 101 S.Ct. 2392, 69 L.Ed.2d 59 (1981) (“The Constitution does not mandate comfortable prisons.”). Nor is it a diet that is nutritionally equivalent to other prisoners’ diets or equivalent to the diet of the average person in the plaintiffs age group. Nor, finally, is it a diet of a specific number of calories. Accord Majority Op. at 483-84.
No: To violate the First Amendment, the diet must impose a substantial burden on the inmate’s exercise of religion. So when we use the phrase “adequate diet” in this context, we typically mean the “right not to eat the [religiously] offending food item” and to remain free from “malnourish[ment]” while doing so. Alexander, 31 Fed.Appx. at 179 (emphasis added) (collecting cases). Receiving half the calories as other prisoners during a fast is thus not constitutionally inadequate unless the prisoner can show — by sufficient evidence at the summary-judgment stage — that he “would have been malnourished” (or suffered a substantial burden in some other way) if he didn’t give up his fast. See id. (granting summary judgment to the officials because the inmate did not have evidence that proved he would have been malnourished had he not given up his religious beliefs, even though he received only fruit and a loaf of ground food during a one-month span).
An illustration, common to the case law in this area, helps explain the rule. Some religious people abstain from eating pork. Yet when in prison, they are not “constitutionally entitled to a pork-free diet.” Barnes v. Mann, 12 F.3d 211 (6th Cir.1993) (unpublished). Rather, they are en*486titled to “adequate nourishment without the consumption of pork” — that is, not to be malnourished when they abstain from eating pork. Id.; see Abernathy v. Cunningham, 393 F.2d 775, 778 (4th Cir.1968). A prison can thus generally serve them meals with pork (or pork residue) so long as the meals consist of enough non-pork food to keep the prisoners nourished. E.g., Jones v. Williams, 791 F.3d 1023, 1034 (9th Cir.2015); Perkins v. Danvers, 780 F.2d 1022 (6th Cir.1985) (unpublished); cf. Alexander, 31 Fed.Appx. at 179. So long as the prisoner does not suffer a substantial burden {e.g., malnourishment), his First Amendment rights have not been violated.
The question here thus becomes whether Welch produced sufficient evidence to show he was substantially burdened during his thirty-day fast. He plainly has not. Indeed, he does not even allege that he suffered any adverse effects (physical, spiritual, or otherwise) from receiving fewer calories during his fast, much less that he was malnourished while fasting. See R. 1 at 4-7. Welch has “failed to show that he needed [the extra calories] to remain healthy or to satisfy the dietary requirements of his religion.” See Jones, 791 F.3d at 1034. He has also failed to show (or even allege) that he suffered a diminished “spiritual experience,” contra Majority Op. at 483 (quoting Makin v. Colorado Dep’t of Corr., 183 F.3d 1205, 1212 (10th Cir.1999)), or that he was tempted to break his fast “due to hunger and discomfort,” contra id. He thus cannot show that the prison officials substantially burdened his. religious exercise. We have dismissed similar cases because they similarly lacked such evidence. E.g., Alexander, 31 Fed.Appx. at 179; cf. Robinson, 615 Fed.Appx. at 313. We should do the same thing here;
Welch’s allegation of the number of calories he received — his only evidence — does not suffice to overcome the officials’ immunity. As the majority recognizes, the “nutritional adequacy in the First Amendment context” is not determined “in terms of specific daily caloric requirements,” but rather by answering whether the diet would “cause malnourishment” or some other substantial burden. Majority Op. at 483; accord Alexander, 31 Fed.Appx. at 179. And to make that determination, the prisoner must allege, and then prove, some {any) adverse effects — i.e., some substantial burden — that the diet caused him. See id. Even Welch’s own testimony would suffice. But because Welch has no such evidence — not even his own testimony — he cannot meet his burden to prove a constitutional violation.
The majority’s extra-record reference to a Harvard Medical School report fares no better. Majority Op. at 483 n. 1. This kind of extra-record “evidence” (to use the word loosely) cannot overcome a well-supported motion for summary judgment, for, if nothing else, our “review of a district court’s summary-judgment ruling is confined to the record.” EEOC v. Ford Motor Co., 782 F.3d 753, 766 (6th Cir.2015) (en banc). The majority is grasping at straws.
The cases the majority cites do not change this conclusion. We have held that it could be a violation of the Eighth Amendment to take away meals from inmates when the remaining meals are not “sufficient to maintain normal health.” Cunningham v. Jones, 567 F.2d 653, 660 (6th Cir.1977); see Cunningham v. Jones, 667 F.2d 565, 566 (6th Cir.1982) (the one remaining meal consisting of about 2,000 to 2,500 calories was sufficient to maintain normal health). But, as the majority concedes, these cases far from mandated a certain number of calories for prisoners across the board, and they had nothing to do with the First Amendment. On the other side of the coin, we have held that it does not violate the clearly established *487right to an adequate diet to give a Jewish inmate “nonkosher food at every meal for ... 16 days” straight, leaving the inmate to eat only sides of fruit during those days. Colvin, 605 F.3d at 291. And we have held that a diet consisting solely of fruit and a loaf of ground food during a one-month span was insufficient to show a constitutional violation. Alexander, 31 Fed.Appx. at 179. Where, then, does the majority get its support?
It’s certainly not from the other circuits’ cases, because they offer no more justification for the majority’s decision than our cases do. These cases merely establish the general principle that “[ijnmates ... have the right to be provided with food sufficient to sustain them in good health that satisfies the dietary laws of their religion.” McElyea v. Babbitt, 833 F.2d 196, 198 (9th Cir.1987). But still, what does “good health” mean ? The majority never answers that question. The other circuits do — in a much different way than this majority. Prison officials, they hold, cannot force someone to choose between giving up their fast and facing malnourishment or some other substantial burden. So officials are liable when the evidence shows, for example, that the fasting inmate “lost so much weight that he had to be hospitalized,” Nelson v. Miller, 570 F.3d 868, 880 (7th Cir.2009); or that he was constantly hungry, “his bones began to protrude, he was cold, and he was depressed and anxious,” id.; or even that his hunger and discomfort “substantially diminished his qualitative spiritual experience,” Makin v. Colorado Dep’t of Corr., 183 F.3d 1205, 1212 (10th Cir.1999). But officials are not liable when all the inmate can show is that he didn’t receive the diet he wanted or the diet other inmates received — with no alleged adverse effects. E.g., Jones, 791 F.3d at 1034; Kind v. Frank, 329 F.3d 979, 981 (8th Cir.2003); see Alexander, 31 Fed.Appx. at 179. And that’s all Welch can muster here.
It all, then, boils down to this: The majority holds that the First Amendment requires a specific number of calories during a religious fast. That’s the only possible way to understand its judgment. It doesn’t matter that the lower number of calories didn’t cause any substantial burden — none. All that matters is that the number of calories the plaintiff received was less than the other inmates or others in the plaintiffs age group. Lacking even an alleged substantial burden, Welch cannot make out a First Amendment violation.
(B) Prong Two
As misguided as the majority’s novel constitutional holding is, the error in its determination of the clearly established law is worse. Even assuming the defendants violated Welch’s First Amendment right to a nutritionally adequate diet during a prison fast, how can we possibly hold that such a violation was clearly established? There is simply no way that “every reasonable official-would have understood” that administering a 1,300-calorie-per-day diet for thirty days during an inmate’s religious fast — with no evident or even alleged adverse effects to the inmate — violates the First Amendment. See Ashcroft v. al-Kidd, 563 U.S. 731, 131 S.Ct. 2074, 2083, 179 L.Ed.2d 1149 (2011) (emphasis added) (internal quotation marks omitted). These officials should not be subject to personal liability because, if nothing else, Welch has not met his burden of showing that they violated a “clearly established” constitutional right.
What else must be said? I’ve already gone through all the cases the majority cites, and none of them establishes anything more than the generalized right to a “nutritionally adequate diet” during a religious fast. That was enough for the district court, and it’s apparently enough for the majority, too. But it shouldn’t be. The Supreme Court has “repeatedly told *488courts ... not to define clearly established law at a high level of generality.” Plumhoff, 134 S.Ct. at 2023. Courts must instead define the law in a particularized sense, by looking for a body of law that “squarely governs” the conduct at issue. Brosseau v. Haugen, 543 U.S. 194, 201, 125 S.Ct. 596, 160 L.Ed.2d 583 (2004). The majority’s cited cases no more “squarely govern” this case than Graham v. Connor, 490 U.S. 386, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989), “squarely governs” all excessive-force cases. See Brosseau, 543 U.S. at 199, 125 S.Ct. 596 (it doesn’t). Indeed, until now, not one Sixth Circuit case has even allowed this kind of alleged violation to proceed to a jury. How, then, can the right be clearly established? The majority’s telling silence on this issue— and its telling failure to even try to support its prong-two conclusion with case-law — suffices to demonstrate its error.
If anything is clearly established here, it’s that this was not a clearly established constitutional violation. If a diet of nothing but sides of fruit (presumably less than 1,300 calories per day) for sixteen-straight days did not violate a clearly established First Amendment right, Colvin, 605 F.3d at 291, how can this case come out differently?
Yet the state officials are now subject to personal liability. It shouldn’t be that way. Qualified immunity operates in the “hazy border between” adequate and inadequate nutrition during a religious fast — it “ensure[s] that before [state officials] are subjected to suit, [they] are on notice their conduct is unlawful.” Saucier v. Katz, 533 U.S. 194, 206, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001). I cannot say — and nor can the majority say — that the state officials were “plainly incompetent” or that they “knowingly violate[d] the law.” Malley v. Briggs, 475 U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986). Nor can anyone say, as we must before sending the case to a jury, that it is beyond debate that administering two meals rather than three, consisting of 1,300 calories rather than over 2,000 — with no adverse effects (physical, spiritual, or otherwise) — violated the First Amendment. Because these food-services officials were not on sufficient, specific notice that their conduct violated the Constitution, they should be cloaked with qualified immunity.
To affirm on the ground that the defendants violated a clearly established First Amendment right is wrong both because of the startling lack of facts to prove such a violation and because of the even-more-startling lack of caselaw to clearly establish that right.
I dissent.